Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 3/29/2021.  Amendments made to the claims and Applicant's remarks have been entered and considered. 
In view of amendments, the Examiner withdraws the rejection mailed on 12/28/2020.  The applicant's arguments have been considered but are moot in view of the new ground(s) of rejection. 
Claims 1-9, elected claims, are pending and are presented for examination.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over CARLSON (US 3163791 A). 
As for claim 1, CARLSON discloses an electric machine system (20 in Figs. 1-6, or 220 in Figs. 7-9) comprising: 
a first electric machine (25 in Figs. 1-6, or 225 in Figs. 7-9) rotor (52, 252) disposed on a first rotatable shaft (26, 226); 
a first gear (30, 230) directly connected to the first rotatable shaft and coupled to a first input/output shaft (42, 242) structurally separate from said first rotatable shaft (26, 226); and 
a second gear (34, 234) directly connected to the first rotatable shaft (26, 226) and coupled to a second input/output shaft (46, 250), 
said second input/output shaft (46, 250) being structurally separate from the first input/output shaft (42, 242) and said first rotatable shaft (26, 226), 
the first electric machine rotor (25, 225) disposed between the first gear (30, 230) and the second gear (34, 234), 
said first and second gears (30, 230, or 34, 234) configured to rotate at a same rotational speed and in a same rotational direction as said first rotatable shaft (as being single body). 
As clearly shown in drawing (Figs. 7-9), reduction gear steps in the first input/output shafts 242 (two steps) and second input/output shaft 250 (three steps) are 

As for claim 3, CARLSON discloses the electric machine system of claim 1, and further discloses the rotor is a composite rotor (C.1, L.65) having upper half and lower half (C.5, L.5, 7).  CARLSON further discloses (Fig. 11) a composite rotor configure with an upper rotor 352a and a lower rotor 352b.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to configure the rotor into two sections, such that a second electric machine rotor (352b, while first electric machine rotor is 352a) disposed on said first rotatable shaft and connected to the first and second gears, said second electric machine rotor being disposed between the first gear and the second gear.  
As for claim 5, CARLSON discloses the electric machine system of claim 3, wherein the first and second electric machine rotors (352a, 352b) are indexed to have a positional phase offset (axially) relative to each other.  
As for claim 6, CARLSON discloses the electric machine system of claim 3, wherein the first and second electric machine rotors are indexed to provide a torque phase offset relative to each other when operating in a motoring mode (since shafts are differently engaged).  
.   

    PNG
    media_image1.png
    216
    677
    media_image1.png
    Greyscale


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over CARLSON in view of Tigue et al (US 20160097185 A1). 
As for claim 2, CARLSON failed to clearly and explicitly teach the electric machine system of claim 1 wherein a radius or number of teeth of the first gear is different from a radius or number of teeth of the second gear.  Tigue discloses (Figs. 2B-2F) a radius or number of teeth of the first gear (146) is different from a radius or number of teeth of the second gear (152 in set 142 or 152 in 148) for relative and differential speeds.  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to configure that a radius or number of teeth of the first gear is different from a radius or number of teeth of the second gear for relative and differential speeds. 

Allowable Subject Matter
Claims 4 and 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-5072.  The examiner can normally be reached on 7AM-3PMPM. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/JOHN K KIM/Primary Examiner, Art Unit 2834